

	

		II

		109th CONGRESS

		1st Session

		S. 2097

		IN THE SENATE OF THE UNITED STATES

		

			December 14, 2005

			Ms. Mikulski introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To assist members of the Armed Forces in obtaining United

		  States citizenship, and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Kendell Frederick Citizenship

			 Assistance Act.

		2.Waiver of

			 requirement for fingerprints for members of the Armed ForcesNotwithstanding any other provision of law

			 or any regulation, the Secretary of Homeland Security shall use the

			 fingerprints provided by an individual at the time the individual enlists in

			 the Armed Forces to satisfy any requirement for fingerprints as part of an

			 application for naturalization if the individual—

			(1)may be

			 naturalized as provided in section 328 or 329 of the Immigration and

			 Nationality Act (8 U.S.C. 1439 or 1440);

			(2)was fingerprinted

			 in accordance with the requirements of the Department of Defense at the time

			 the individual enlisted in the Armed Forces; and

			(3)submits an

			 application for naturalization not later than 12 months after the date the

			 individual enlisted in the Armed Forces.

			3.Provision of

			 information on naturalization

			(a)Members of the

			 Armed Forces

				(1)Citizenship

			 AdvocateThe Secretary of Defense shall establish the position of

			 Citizenship Advocate at each Military Entry Processing Station to provide

			 information on the naturalization process for members of the Armed Forces to

			 such members. An individual appointed as a Citizenship Advocate may be a

			 civilian.

				(2)Written

			 materialsThe Secretary of Defense shall ensure that written

			 information describing the naturalization process for members of the Armed

			 Forces is provided to each individual who is not a citizen of the United States

			 at the time that the individual enlists in the Armed Forces.

				(b)Other

			 informationNot later than 30 days after the date that a

			 modification to the law or regulations related to the naturalization process

			 becomes effective, the Secretary of Homeland Security shall update the

			 appropriate application form for naturalization, the instructions and guidebook

			 for obtaining naturalization, and the Internet website maintained by the

			 Secretary of Homeland Security to reflect such modification.

			4.Study and

			 report

			(a)StudyThe

			 Comptroller General of the United States shall conduct a study on the

			 implementation of this Act by Secretary of Homeland Security and the Secretary

			 of Defense, including studying any technology that may be used to improve the

			 efficiency of the naturalization process for members of the Armed

			 Forces.

			(b)ReportNot

			 later than 180 days after the date of the enactment of this Act, the

			 Comptroller General of the United States shall submit to Congress a report on

			 the study required by subsection (a). The report shall include any

			 recommendations of the Comptroller General for improving the implementation of

			 this Act by the Secretary of Homeland Security or the Secretary of

			 Defense.

			

